UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35339 ANGIE’S LIST,INC. (Exact name of registrant as specified in its charter) Delaware 27-2440197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1030 E. Washington Street Indianapolis, IN (Address of principal executive offices) (Zip Code) (888)888-5478 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of registrant’s common stock outstanding as of April25, 2013 was: 58,103,614 ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Mine Safety Disclosures 20 ITEM 5. Other Information 20 ITEM 6. Exhibits And Financial Statement Schedules 20 2 ITEM1. FINANCIAL STATEMENTS Angie’s List, Inc. Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (Unaudited) Assets Cash and cash equivalents $ $ Restricted cash 50 50 Short-term investments Accounts receivable, net of allowance for doubtful accounts of $1,934 and $922 at March 31, 2013 and December 31, 2012 Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Amortizable intangible assets, net Deferred financing fees, net Total assets $ $ Liabilities and stockholders’ equity (deficit) Accounts payable $ $ Accrued liabilities Deferred membership revenue Deferred advertising revenue Total current liabilities Long-term debt, including accrued interest Deferred membership revenue, noncurrent Deferred advertising revenue, noncurrent Deferred income taxes Total liabilities Commitments and contingencies (Note 8) Stockholders’ equity (deficit): Preferred stock, $0.001 par value: 10,000,000 shares authorized, no shares issued or outstanding at March 31, 2013 and December 31, 2012 — — Common stock, $0.001 par value: 300,000,000 shares authorized, 66,619,504 and 66,425,988 shares issued and 58,060,792 and 57,867,276 shares outstanding at March 31, 2013 and December 31, 2012, respectively 67 66 Additional paid-in-capital Treasury stock, at cost: 8,558,712 shares of common stock at March 31, 2013 and December 31, 2012 ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes. 3 Angie’s List, Inc. Consolidated Statements of Operations (in thousands, except share and per share data) Three Months Ended March 31, (Unaudited) Revenue Membership $ $ Service provider Total revenue Operating expenses Operations and support Selling Marketing Technology General and administrative Operating loss ) ) Interest expense, net Loss before income taxes ) ) Income tax expense 15 — Net loss $ ) $ ) Net loss per common share—basic and diluted $ ) $ ) Weighted average number of common shares outstanding—basic and diluted See accompanying notes. 4 Angie’s List, Inc. Consolidated Statements of Cash Flows (in thousands) Three Months Ended March 31, (Unaudited) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount, deferred financing fees and bond premiums 65 Noncash compensation expense Changes in certain assets: Accounts receivable ) ) Prepaid expenses and other current assets ) Changes in certain liabilities: Accounts payable ) Accrued liabilities Deferred advertising revenue Deferred membership revenue Net cash provided by (used in) operating activities ) Investing activities Restricted cash — Purchase of short-term investments ) — Property and equipment ) ) Data acquisition costs ) ) Net cash used in investing activities ) ) Financing activities Proceeds from exercise of stock options 16 Net cash provided by financing activities 16 Net decrease in cash ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 Angie’s List, Inc. Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share and per share data) 1. Summary of Significant Accounting Policies Nature of Operations and Reorganization Angie’s List, Inc. (collectively with its wholly owned subsidiaries, the Company) operates a consumer-driven service for its members to research, hire, rate and review local professionals for critical needs, such as home, health care and automotive services. Ratings and reviews, which are available only to the Company’s members, help its members to find the best provider for their local service needs. Membership subscriptions are sold on a monthly, annual and multi-year basis. The consumer rating network “Angie’s List” is maintained and updated based on member feedback. The Company also sells advertising in its monthly publication, on its website, and through its call center to service providers that meet certain rating criteria. The Company’s services are provided in metropolitan areas located across the continental United States. The accompanying unaudited Consolidated Financial Statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934. Accordingly, they do not include all of the information and footnotes necessary for fair presentation of financial position, results of operations and cash flows in conformity with U.S. generally accepted accounting principles. Operating results from interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The Company is subject to seasonal patterns that generally affect its business. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates, but management does not believe such differences will materially affect Angie’s List, Inc.’s financial position or results of operations. The Consolidated Financial Statements reflect all adjustments considered, in the opinion of management, necessary to fairly present the results for the periods. Such adjustments are of a normal recurring nature. For further information, including the Company’s significant accounting policies, refer to the audited Consolidated Financial Statements and the notes thereto for the year ended December31, 2012. As used herein, the terms “Angie’s List”, “Company”, “we”, “our” and “us” mean Angie’s List, Inc. and its consolidated subsidiaries. Operating segments are defined as components of an enterprise engaging in business activities for which discrete financial information is available and regularly reviewed by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company manages its business on the basis of one operating segment. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition and Deferred Revenue The Company recognizes revenue when all of the following conditions are met: there is persuasive evidence of an arrangement; the service has been provided to the customer; the collection of the fees is reasonably assured; and the amount of fees to be paid by the customer is fixed or determinable. Membership Revenue Revenue from the sale of membership subscriptions is recognized ratably over the term of the associated subscription. At the time a member joins, the Company may receive a one-time nonrefundable enrollment fee. Enrollment fees are deferred and recognized on a straight-line basis over an estimated average membership life of 76 months for annual or multi-year members and 15 months for monthly members, which is based on historical membership experience. The Company reviews the estimated average membership life on an annual basis, or more frequently if circumstances change. Changes in member behavior, performance, competition, and economic conditions may cause attrition levels to change, which could impact the estimated average membership life. 6 Service Provider Revenue Revenue from the sale of advertising in the Company’s publication is recognized in the month in which the Company’s monthly publication is published and distributed. Revenue from the sale of website and call center advertising is recognized ratably over the time period the advertisements run. Revenue from e-commerce vouchers is recognized on a net basis when the voucher has been delivered to the purchaser. During the three months ended March31, 2013 and 2012 our e-commerce revenue was $4,661 and $3,771 of total service provider revenue, respectively. 2. Net Loss Per Common Share Basic and diluted net loss per common share is computed by dividing consolidated net loss by the weighted average number of common shares outstanding for the period. The following potential dilutive equity securities are not included in the diluted net loss per common share calculation because they would have had an antidilutive effect: March31,2013 March31,2012 Stock options Warrants — 3. Fair Value Measurements Whenever possible, quoted prices in active markets are used to determine the fair value of our financial instruments. Our financial instruments are not held for trading or other speculative purposes. The estimated fair value of financial instruments has been determined by using available market information and appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop the estimates of fair value. Accordingly, the estimates presented herein are not necessarily indicative of the amounts that we could realize in a current market exchange. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated fair value amounts. Fair Value Hierarchy Fair value is based on the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 Fair Value Measurement Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. Generally Accepted Accounting Principles and International Financial Reporting Standards defined and established a framework for measuring fair value and expands disclosures about fair value measurements for financial assets and liabilities that are adjusted to fair value on a recurring basis and/or financial assets and liabilities that are measured at fair value on a nonrecurring basis, which have been adjusted to fair value during the period. In accordance with ASC 820, we have categorized our financial assets and liabilities that are adjusted to fair value, based on the priority of the inputs to the valuation technique, following the three-level fair value hierarchy prescribed by ASC 820, as follows: Level 1: Quoted prices (unadjusted)in active markets that are accessible at the measurement date for assets or liabilities. Level 2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. Level 3: Unobservable inputs are used when little or no market data is available. Valuation Techniques The Company’s cash equivalents are classified within Level 1 on the basis of valuations using quoted market prices. Because many fixed income securities do not trade daily, fair values are often derived using recent trades of securities with similar features and characteristics. When recent trades are not available, pricing models are used to determine these prices. These models calculate fair values by discounting future cash flows at estimated market interest rates. Such market rates are derived by calculating the appropriate spreads over comparable U.S. Treasury securities, based on the credit quality, industry and structure of the asset. Typical inputs and assumptions to pricing models include, but are not limited to, a combination of benchmark yields, reported trades, issuer spreads, liquidity, benchmark securities, bids, offers, reference data, and industry and economic events. The Company’s fixed income corporate bond investments and certificates of deposit with fixed maturities are valued using recent trades or pricing models and are therefore classified in Level 2. 7 There were no movements between fair value measurement levels of the Company’s cash equivalents and short-term investments during 2013. There were no material unrealized gains or losses as of March 31, 2013 or December 31, 2012.The following tables summarize the financial instruments of the company at fair value based on the fair value hierarchy for each class of instrument as of March 31, 2013 and December31, 2012: Fair Value Measurement at March 31, 2013 Using Carrying Value at March 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash equivalents: Money market funds $ $ $
